       Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 1 of 31




Andrew W. Stavros (8615)
Austin B. Egan (13203)
STAVROS LAW P.C.
8915 South 700 East, Suite 202
Sandy, Utah 84070
Tel: 801.758.7604
Fax: 801.893.3573
andy@stavroslaw.com
austin@stavroslaw.com

Meiram Bendat (pro hac vice forthcoming)
PSYCH-APPEAL, INC.
8560 West Sunset Boulevard, Suite 500
West Hollywood, CA 90069
Tel: (310) 598-3690, x 101
Fax: (888) 975-1957
mbendat@psych-appeal.com

Attorneys for Plaintiff


               IN THE UNITED STATES DISTRICT COURT IN AND FOR
                   THE DISTRICT OF UTAH, CENTRAL DIVISION


JANE DOE,

       Plaintiff,                                        COMPLAINT

vs.
                                           Case No. 2:18-cv-00807-EFJ
INTERMOUNTAIN HEALTHCARE, INC.
and SELECTHEALTH, INC.                     Magistrate Judge Evelyn J. Furse

      Defendants.




                                           1
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 2 of 31




       Plaintiff Jane Doe (“Plaintiff”)1 complains as follows on her own behalf, based on the

best of her knowledge, information and belief, formed after an inquiry reasonable under the

circumstances by herself and her undersigned counsel, against Defendants:

                                       INTRODUCTION

       1.      Plaintiff suffers from chronic and severe mental illnesses, including Major

Depressive Disorder and Post-Traumatic Stress Disorder (“PTSD”), stemming from protracted

childhood sexual abuse by her father and from a brutal rape as an adult.

       2.      In 2016, Plaintiff was hospitalized twice at the University of Utah

Neuropsychiatric Institute, where she underwent 27 unsuccessful trials of electroconvulsive

treatment (“ECT”). Because her symptoms continued to worsen and expanded to include

recurrent nightmares, flashbacks, dissociation, and intrusive images, Plaintiff’s outpatient

psychiatrist recommended psychiatric hospitalization at the Menninger Clinic Professionals in

Crisis Unit (“Menninger Clinic”). Plaintiff was hospitalized at the Menninger Clinic for over

three months. Eventually, the Menninger Clinic recommended step-down residential treatment at

The Austen Riggs Center (“Austen Riggs”), consistently ranked among the top ten best

psychiatric treatment centers in the United States by U.S. News & World Report and renowned

for treating refractory mental illnesses through a continuum of community-based care. On April

10, 2017, Plaintiff admitted for residential mental health treatment at Austen Riggs, where she

        1
          Because Plaintiff has legitimate concerns about publicly disclosing her most intimate
psychiatric conditions stemming from childhood sexual abuse and rape as an adult, and because
Plaintiff’s claims against Defendants include breach of privacy of her protected mental health
information, Plaintiff seeks to file this action pseudonymously as “Jane Doe.” Her identity has
been fully disclosed to Defendants and will be disclosed to the Court, so long as such identifying
information is not released into the public record. Plaintiff’s motion to proceed under a
pseudonym will be filed nearly contemporaneously with this complaint, pending assignment of a
judge and case number.


                                                2
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 3 of 31




remained until August 7, 2018, at which point she was involuntarily hospitalized. Thereafter,

Plaintiff re-admitted to Austen Riggs on September 13, 2017, where she remained until April 27,

2018, at which point she was again hospitalized.

       3.      Up until April 15, 2017, Plaintiff worked as a physician for Defendant

Intermountain Healthcare, Inc. (“Intermountain Healthcare”), the largest private employer in

Utah. As Plaintiff’s employer, and in its capacities as Plan Sponsor and Plan Administrator,

Intermountain Healthcare established Plaintiff’s Select Med Plus health plan (“Plan”), a non-

grandfathered, large-group, self-funded health plan governed by the Employee Retirement

Income Security Act of 1974 (“ERISA”) and the Paul Wellstone and Pete Domenici Mental

Health Parity and Addiction Equity Act of 2008 (“Federal Parity Act”). Intermountain

Healthcare issued Plaintiff a “Benefits Participation Handbook” and “Health Insurance

Handbook,” which set forth the provisions constituting the Plan. As described therein, the two

handbooks work together as a Summary Plan Description (“SPD”). The Health Insurance

Handbook also references a “Schedule of Benefits,” which identifies Plan participants’ financial

responsibility for in- and out-of-network mental healthcare, including mental health residential

treatment.

       4.      The Health Insurance Handbook identifies Defendant SelectHealth, Inc.

(“SelectHealth”), an NCQA-accredited, licensed health maintenance organization wholly owned

by Intermountain Healthcare, as the “claims review fiduciary” to which Intermountain

Healthcare has delegated sole discretionary authority to determine the availability of benefits and

to interpret the applicable terms of the Plan. SelectHealth’s claims and appeals determinations

are conclusive and binding.



                                                3
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 4 of 31




       5.      The Plan expressly covers mental health treatment for psychiatric conditions

listed in the Diagnostic and Statistical Manual (“DSM”), as periodically revised. Plaintiff’s

severe mental illnesses, Major Depressive Disorder and PTSD, are both listed in the DSM.

       6.      The Plan expressly covers residential mental health treatment rendered by non-

participating facilities, both in- and outside of Utah. To prevent illusory benefits, when the Plan

cannot identify suitable in-network facilities, the Plan must arrange for care rendered by non-

participating providers as if rendered on an in-network basis.

       7.      Despite the Plan expressly covering out-of-network (and out-of-area) residential

mental health treatment for Plaintiff’s severe mental illnesses, SelectHealth has unlawfully

denied Plaintiff’s medically necessary claims for such services based on a Plan-offending,

discriminatory, and clinically insupportable geographic restriction imposed exclusively on

mental health benefits, and specifically, on residential mental health treatment.

       8.      Through multiple correspondences in 2017 and 2018, SelectHealth communicated

to Plaintiff and Austen Riggs that, although residential mental health treatment was clinically

appropriate for Plaintiff’s severe mental illnesses, SelectHealth would only cover such care at in-

network facilities that it had identified in Utah. When Plaintiff and Austen Riggs repeatedly

alerted SelectHealth that her Plan expressly covered out-of-network (and out-of-area) residential

mental health treatment, that SelectHealth’s self-imposed geographic restriction on residential

mental health treatment was discriminatory, that the in-network facilities SelectHealth identified

were clinically unsuitable for Plaintiff, and that current treatment in Utah only exacerbated

Plaintiff’s suicidality due to highly triggering family relationships and conflicts, lack of close




                                                 4
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 5 of 31




friends, and her loss of employment at Intermountain Healthcare, SelectHealth only cemented its

bad faith.

       9.      Subject to an even costlier obligation to cover Plaintiff’s out-of-network

residential mental health treatment on an in-network basis due to the unsuitability of the Utah

facilities it had identified, SelectHealth responded with unwavering indifference and insisted that

Plaintiff either: (1) receive residential treatment from: (a) an in-network Utah facility for eating

disorders (which Plaintiff did not have) or (b) an in-network Utah facility for young adults with

substance use and/or borderline personality disorders (despite Plaintiff neither being a young

adult nor suffering from substance use or borderline personality disorders); or (2) cycle through

non-prophylactic, short term hospitalizations, if lucky and capable enough to even seek out such

care when imminently suicidal.

       10.     While recognizing Plaintiff’s need for residential mental health treatment by

expressly directing her to receive such care from the unsuitable network facilities it identified,

and contrary to all norms of psychiatric practice, SelectHealth simultaneously declared that

attending to chronic suicidality demarcated by lethal, covert, and impulsive attempts was not

within the clinical purview of residential mental health treatment, and willfully blinded itself to

Plaintiff’s comprehensive treatment plan (by pretending that Austen Riggs’ clinical focus on

Plaintiff’s suicidality, central in its own right, was Plaintiff’s only identified therapeutic task).

Perversely, SelectHealth also accused Plaintiff of not improving fast enough (despite Plaintiffs’

severe and pervasive mental illness being fraught with setbacks and complications that

necessitated the very care at issue), faulted Plaintiff for not having evidenced “recovery” (despite

“recovery” from mental illness being a life-long process and that, owing to far less restrictive



                                                 5
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 6 of 31




residential treatment, Plaintiff was able to avoid psychiatric hospitalization for 8 months, the

longest duration in 2 years), and shamelessly suggested that Plaintiff transfer SelectHealth’s

private liabilities for treatment of her severe mental illnesses, which by definition are disabling,

to “disability coverage” shouldered by the taxpayers.

       11.     Not only did SelectHealth unilaterally impose a Plan-offending, discriminatory,

and clinically insupportable geographic restriction on Plaintiff’s medically necessary residential

mental health treatment, and not only did SelectHealth exploit the profoundly disabling character

of severe mental illness in a transparent bid to sidestep its obvious coverage obligations, but

SelectHealth made a mockery of the administrative review process, too. First, SelectHealth

repeatedly lied to Plaintiff about her Plan mandating two levels of internal appeals when, in fact,

the Plan only mandated one internal appeal for preauthorization denials prior to administrative

exhaustion. Subsequently, rather than ensure that Plaintiff’s appeals were adjudicated by

independent reviewers who paid no deference to prior psychiatric consultants (let alone to actual

prior decision-makers), SelectHealth permitted the same psychiatrist who single-handedly denied

Plaintiff’s first internal appeal to lead and adulterate a wholly unqualified second-level appeal

panel comprised of a layperson, product development specialist, pharmacist, and family

medicine specialist. SelectHealth also failed to explain or (at least) identify any specific rule,

guideline, or protocol on which it relied in issuing its final adverse determination. In yet another

round of appeals applicable to Plaintiff’s re-admission to Austen Riggs, SelectHealth again failed

to explain or (at least) identify any specific rule, guideline, or protocol on which it relied. It

subsequently enlisted the same unqualified panel (consisting of a layperson, pharmacist, and

family medicine specialist) to adjudicate Plaintiff’s second-level appeal – this time without



                                                 6
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 7 of 31




consulting any subject matter expert at all. Subsequent diligence by Plaintiff’s counsel revealed

that SelectHealth’s unqualified appeals panel denied Plaintiff’s final appeal after consulting

substance use guidelines – although Plaintiff had never been diagnosed with or sought treatment

for a substance use disorder.

       12.     SelectHealth also intentionally violated Plaintiff’s privacy. Pursuant to ERISA (at

29 U.S.C. §1185(d) (incorporating 42 U.S.C. 300gg-19(a)(1)(C), Plaintiff requested SelectHealth

to electronically produce to her counsel its Designated Record Set (“DRS,” consisting, in part, of

SelectHealth’s internal utilization management records) via email. The Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”) required SelectHealth to produce

Plaintiff’s DRS in the form and format requested, holds “covered entities” (such as Defendants)

responsible for breach notification for unsecured transmissions, and assigns liability for

impermissible disclosures of protected health information that occur in all contexts. Defying

Plaintiff’s explicit request to receive her DRS by email and not by hardcopy/mail, SelectHealth

mailed Plaintiff’s counsel her unsecured physical records, which arrived exposed in a torn

envelope. Despite being immediately notified of its intentional privacy breach, SelectHealth

failed to notice Plaintiff and to take remedial action, as required. Subsequently, when Plaintiff’s

counsel asked SelectHealth to electronically supplement the DRS and again expressly declined to

accept the DRS by mail, SelectHealth intentionally defied its mandate and mailed another

unsecured parcel, which also arrived partially torn. Although SelectHealth was immediately

notified of its intentional privacy breach, it again failed to notice Plaintiff and to take remedial

action. Without knowing who may have accessed her most intimate mental healthcare records,




                                                 7
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 8 of 31




Plaintiff, who suffers from PTSD, struggles with paranoia, and has legitimate concerns about her

professional prospects, has been subjected to undue emotional distress.

                                          THE PARTIES

       Plaintiff

       10.      Plaintiff, a physician, was insured as a participant under the Plan, which is a self-

funded, non-grandfathered large group policy sponsored by her employer. The Plan, identified as

“Select Med Plus,” is governed by ERISA and is both insured and administered by Defendant

Intermountain Healthcare.

       Defendants

       11.      Defendant Intermountain Healthcare is headquartered at 36 South State Street,

Suite 2200, Salt Lake City, Utah, 84130. As the largest private employer in Utah, and in its

capacities as Plan Sponsor and Plan Administrator, Intermountain Healthcare established

Plaintiff’s Plan, a non-grandfathered, large-group, self-funded health plan governed by ERISA.

Intermountain Healthcare has delegated sole discretionary authority to determine the availability

of benefits and to interpret the applicable terms of the Plan to its “claims review fiduciary,”

Defendant SelectHealth. Defendant Intermountain Healthcare wholly owns Defendant

SelectHealth.

       12.      Defendant SelectHealth is located at 5381 Green Street, Murray, Utah, 84123, and

its registered agent, Anne D. Armstrong, shares the same office address as Defendant

Intermountain Healthcare. SelectHealth, a licensed health maintenance organization accredited

by NCQA, is the “claims review fiduciary” for Plaintiff’s Plan. SelectHealth’s claims and

appeals determinations are conclusive and binding.



                                                  8
       Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 9 of 31




        13.     In light of Intermountain Healthcare’s sole ownership of SelectHealth,

SelectHealth suffers from an inherent financial conflict of interests when adjudicating benefits

under Plaintiff’s Plan.

        14.     Due to the authority, discretion, and control they have been granted and exercised

to make decisions with respect to benefit claims in connection with Plaintiff’s ERISA-governed

Plan, each Defendant is a fiduciary and must comply with ERISA’s fiduciary requirements in

fulfilling its roles, duties and responsibilities.

                                   JURISDICTION AND VENUE

        15.     Defendants’ actions in administering Plaintiff’s employer-sponsored health plan

are governed by ERISA, 29 U.S.C. § 1001, et seq. This Court has subject matter jurisdiction

under 28 U.S.C. § 1331 (federal question jurisdiction) and 29 U.S.C. § 1132(e) (ERISA).

        16.     Venue is appropriate in this District. Defendants administer Plaintiff’s Plan in this

District, conduct significant operations in this District, and are headquartered in this District.

                                      STATEMENT OF FACTS

    I. Plaintiff’s Plan

        17.     Plaintiff was insured through her employer pursuant to a Select Med Plus health

plan effective January 1 for each plan year. Plaintiff’s large-group, self-funded policy is non-

grandfathered under the Affordable Care Act.

        18.     Defendant Intermountain Healthcare issued Plaintiff a “Benefits Participation

Handbook” and “Health Insurance Handbook,” which set forth the provisions constituting the

Plan. As described therein, the two handbooks work together as a Summary Plan Description

(“SPD”). The Health Insurance Handbook also references a “Schedule of Benefits,” which



                                                     9
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 10 of 31




identifies Plan participants’ financial responsibility for in- and out-of-network mental healthcare,

including residential mental health treatment.

       19.     The Plan, through the Health Insurance Handbook and Schedule of Benefits,

provides in- and out-of-network coverage for medically necessary medical and behavioral health

services, including residential mental health treatment.

       20.     The Plan, in the Health Insurance Handbook, defines “medically necessary” as:

       Services that a prudent healthcare professional would provide to a patient for the purpose
       of preventing, diagnosing, or treating an illness, injury, disease, or its symptoms in a
       manner that is:

       a. in accordance with generally accepted standards of medical practice in the United
       States;
       b. clinically appropriate in terms of type, frequency, extent, site, and duration; and
       c. not primarily for the convenience of the patient, Physician, or other Provider.

       When a medical question-of-fact exists, Medical Necessity shall include the most
       appropriate available supply or level of service for the Member in question, considering
       potential benefit and harm to the Member.

       21.     The Plan, in the Schedule of Benefits, identifies that for clinically appropriate, in-

network residential mental health treatment, a participant’s cost share is “20% after deductible,”

whereas a participant’s out-of-network residential mental health treatment cost share is “40%

after deductible.” When a participant reaches an out-of-pocket annual maximum (“stop loss”),

the Plan pays 100% of an Allowed Amount, which the Plan cryptically defines as “[t[he dollar

amount allowed by the Plan for a specific Covered Service.”

       22.     The Plan requires preauthorization from SelectHealth for residential mental health

treatment. As such, any requests for preauthorization are pre-service claims under ERISA.

       23.     With respect to appeals of denied pre-service claims, the Plan provides for one

mandatory review and provides for additional voluntary reviews, stating that, “It is your choice,


                                                 10
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 11 of 31




however, whether or not to seek voluntary review, and you are not required to do so before

pursuing civil action . . . After a mandatory review process, you may choose to pursue civil

action under ERISA Section 502(a).”

       24.     Consistent with mirroring terms at 29 C.F.R. § 2560.503-1(h)(3)(ii),(iii), and (v),

incorporated directly into ERISA at 29 U.S.C. § 1185(d) by way of 42 U.S.C. § 300gg-

19(a)(2)(A), the Plan promises that:

       During an Appeal process, no deference will be afforded to the Adverse Benefit
       Determination, and decisions will be made by fiduciaries who did not make the
       Adverse Benefit Determination and who do not report to anyone who did. If the
       Adverse Benefit Determination was based on medical judgment, including
       determinations that Services are Experimental and/or Investigational or not
       Medically Necessary, the fiduciaries during any Appeal will consult with a
       medical professional with appropriate training and experience in the
       appropriate field of medicine and who was neither consulted in connection
       with the Adverse Benefit Determination nor is the subordinate of such an
       individual. (Emphasis added.)


       25.     The Plan, in the Benefit Participation Handbook, declares that:

       Intermountain Healthcare understands the importance and sensitivity of your
       health information. We protect the privacy of your health information because
       that is the right thing to do. We also follow federal and state laws that govern the
       use of your health information. We use your health information in written, oral
       and electronic format (and allow others to have it) only as permitted by federal
       and state laws. These laws give you certain rights regarding your health
       information . . .

       Intermountain Healthcare benefits are administered by SelectHealth. For more
       information about the specific privacy practices of SelectHealth and its
       employees, please contact them directly by visiting their website at
       SelectHealth.org, or by calling SelectHealth’s Privacy Office at 801-442-7253.


       26.     The Notice of Privacy Practices appearing on SelectHealth’s website

(https://selecthealth.org/-/media/selecthealth/pdf-documents/notice-of-privacy-



                                               11
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 12 of 31




practices/2015_npps-ncqa.ashx) contains similar assurances:

       We understand the importance and sensitivity of your personal health
       information, and we have security in place to protect it. Access to your
       information is limited to those who need it to perform assigned tasks. We restrict
       access to work areas and use locking filing cabinets and password-protected
       computer systems. We follow all federal and state laws that govern the use of
       your health information. We use your health information in written, oral, and
       electronic formats (and allow others to use it) only as permitted by federal and
       state laws. These laws give you certain rights regarding your health information.

   II. Plaintiffs’ Admissions to Austen Riggs

       27.     In 2016, Plaintiff was hospitalized twice (in October and December) at the

University of Utah Neuropsychiatric Institute, where she underwent 27 unsuccessful trials of

ECT. Because her symptoms continued to worsen and expanded to include recurrent nightmares,

flashbacks, dissociation, and intrusive images, Plaintiff’s outpatient psychiatrist recommended

psychiatric hospitalization at the Menninger Clinic. Plaintiff was hospitalized at the Menninger

Clinic for over three months (December 30, 2016 through April 8, 2017). Eventually, the

Menninger Clinic recommended step-down residential treatment at The Austen Riggs Center

(“Austen Riggs”), consistently ranked among the top ten best psychiatric treatment centers in the

United States by U.S. News & World Report and renowned for treating refractory mental health

disorders through a continuum of community-based care.

       28.     By letter dated April 6, 2017, Intermountain Healthcare informed Plaintiff that her

position would be terminated effective April 15, 2017 due to her extended medical leave and her

employer’s need to fill her position. In the same letter, Intermountain Healthcare advised, “If you

anticipate being released to return to work in any capacity in the foreseeable future please

provide pertinent medical information, including the anticipated date of your release to return to




                                                12
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 13 of 31




work and information concerning any applicable work restrictions and we will appropriately

consider such information.”

       29.     By letter dated April 6, 2017, Plaintiff’s attending psychiatrist at the Menninger

Clinic responded as follows:

       [Plaintiff] continues to engage in treatment and is making good progress. She will
       require further treatment, but if that treatment is completed satisfactorily, it is
       reasonable to expect that she will be released back to work without restrictions.
       However, given the variable nature of patient recovery, my unfamiliarity with her
       exact work requirements, and her need for treatment at another facility after
       discharge from Menninger on 4/8/17, it is unclear what that time table would be. I
       would encourage updates with her treaters at Austin Riggs, her next treatment
       facility, in that regard.

       30.     Plaintiff was terminated from Intermountain Healthcare effective April 15, 2017.

       31.     Plaintiff admitted to Austen Riggs on April 10, 2017, and following extensive

assessments, Austen Riggs prescribed a course of residential treatment, consisting of intensive

psychotherapy, psychopharmacology, social work and family services, a skills-building

psychosocial therapeutic milieu, and 24-hour nursing availability. In Plaintiff’s case, a 24-hour

therapeutic milieu was especially warranted given her propensity for self-harm and suicidal

behaviors that she routinely concealed (especially from her highly triggering family members

who contributed to her suicidality).

       32.     Despite Plaintiff’s extensive, persistent symptomatology and lack of adequate

coping skills, SelectHealth prematurely curtailed coverage for Plaintiff’s care at Austen Riggs as

of May 17, 2017. By letter dated May 23, 2017, SelectHealth asserted that, while medically

necessary, residential treatment could only continue at Center for Change, an in-network, Utah-

based facility for patients with primary eating disorders, which Plaintiff did not have.




                                                 13
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 14 of 31




       33.     Plaintiff judiciously remained at Austen Riggs through August 9, 2017, when her

treatment was interrupted due to extreme suicidality and an involuntary, 9-day hospital

commitment at Berkshire Medical Center. The exacerbation of Plaintiff’s symptoms

precipitating the 9-day hospitalization was not altogether unexpected given that she was

addressing extremely painful childhood sexual abuse and rape as an adult that she could not have

safely begun to process outside a 24-hour therapeutic structure. In fact, because Plaintiff was

known to conceal her urges to self-harm and suicide, it took the safety, structure, and therapeutic

trust established during of an initial course of residential treatment at Austen Riggs to allow her

to disclose, for the first time, that she attempted suicide in the prior year by injecting her

pacemaker with oral bacteria to induce sepsis, which nearly killed her.

       34.     Upon her discharge from Berkshire Medical Center, Plaintiff was again followed

by her outpatient psychiatrist and resided for a few weeks with her mother and step-father. This

arrangement was clinically contraindicated given that Plaintiff’s family was implicated in the

origin of her PTSD, destabilized her, and actually precipitated suicidal crises. Plaintiff remained

concerned that without further residential treatment, she would continue to isolate in her parents’

home, lapse into suicidality, and act on self-destructive impulses, just as she had done in the past

year by inducing sepsis. Indeed, as Plaintiff revealed during her previous episode of care at

Austen Riggs, she had frequent ideations of being struck by a car on one of her daily runs. This

suicidal plan was actually acted on and resulted in injury while Plaintiff was an inpatient as an

adolescent, when she also cut her wrists.

       35.     Without a local support structure (i.e., minimal and highly conflictual family

relations, no close friends), and having lost her employment at Intermountain Healthcare within



                                                14
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 15 of 31




days of discharging from the Menninger Clinic, remaining in the state of Utah to continue her

treatment was too painful and triggering. Unfortunately, this time, SelectHealth identified only

two, in-network facilities for Plaintiff’s residential mental healthcare. Not only were both in

Utah, where Plaintiff did not want to be, but neither facility treated patients with Plaintiff’s

clinical profile. As discussed above, Center for Change is a facility for patients with primary

eating disorders, which Plaintiff did not have, and New Roads Behavioral Health’s residential

programs targeted young adults (from 17.5-27) with substance use and/or borderline personality

disorders. A highly educated professional in her 40s, Plaintiff was neither a young adult nor

suffering from substance use or borderline personality disorders. Thus, Plaintiff made an

informed choice to resume treatment at Austen Riggs, for which preauthorization was reflexively

denied on September 18 and 22, 2017 by SelectHealth based on its unlawful and nonsensical

geographic restriction:

       The request for out of state residential treatment has been denied. SelectHealth
       medical policy 475 states that “care will be provided in a reasonable proximity to
       a member's community or residence and support system . . .” Local Utah options
       for care are Center for Change or New Roads treatment.

       36.     Plaintiff’s decision to resume treatment at Austen Riggs was prudent. Although

she did not immediately express suicidal intent during her initial evaluation, she was nonetheless

assessed to be at moderately high risk of suicide due to her history of concealed, impulsive, and

lethal attempts. In fact, after her admission, Plaintiff disclosed a number of highly lethal suicide

plans, including driving to Northern California to shoot herself in the head (potentially with

firearms owned by her parents, who resided in Utah). She also continued to struggle with highly

impairing symptoms of PTSD, including intrusive thoughts and imagery related to abuse,




                                                15
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 16 of 31




flashbacks, nightmares, lack of memory and focus, and significant preoccupation with past

traumatic events.

       37.     During her second episode of care at Austen Riggs, frequent medication changes

were required to address Plaintiff’s complex and rapidly shifting symptomatology. Through the

use of intensive psychotherapy, Plaintiff made substantial gains in her insight and ability to

speak about her traumas. The processing of intensely painful and triggering affects would not

have been safe, let alone possible, in the absence of the 24-hour therapeutic structure afforded by

Austen Riggs. As her treatment deepened, Plaintiff became increasingly torn by family

dynamics, including her parents’ wish for her to return to Utah, and experienced command

hallucinations of her father’s voice telling her to leave. Unfortunately, Plaintiff’s parents were

not fully able to grasp the extent to which she struggled with PTSD. Unable to find her own

voice in the mix, Plaintiff became increasingly despondent and threatened to kill herself upon

discharging from Austen Riggs. In light of her previous and lethal suicide attempts, Plaintiff was

again transferred to Berkshire Medical Center on April 27, 2018.

       38.     Although SelectHealth covered Plaintiff’s hospitalizations in August 2017 and

April 2018, SelectHealth perversely refused to authorize the interim periods of Plaintiff’s

residential treatment. In order to fund over $350,000 in unreimbursed residential treatment

expenses, Plaintiff was forced to sell her home.

   III. Plaintiffs’ Administrative Appeals re: First Admission to Austen Riggs

       39.     On or about September 7, 2018, Plaintiff and Austen Riggs submitted a timely

appeal of SelectHealth’s May 23, 2017 preauthorization denial (for the May 17, 2017 through

August 9, 2017 admission). In it, Plaintiff and Austen Riggs challenged the absurdity of



                                                   16
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 17 of 31




SelectHealth’s geographic restriction by, among other things, highlighting the clinical

inappropriateness of Center for Change due to Plaintiff not having a primary eating disorder and

her ubiquitous suicide triggers in Utah.

       40.     In responding with an October 20, 2017 adverse benefit determination to

Plaintiff’s first level appeal, SelectHealth only dug its foot deeper. Not only did SelectHealth fail

to identify any suitable in-network residential treatment providers in Utah, but contrary to

generally accepted mental health standards prioritizing patient autonomy, SelectHealth insisted

that Plaintiff return to Utah to be near her “support” system, although the clinical evidence

clearly indicated that Plaintiff was estranged from her family, suicidal around her parents, lost

her employment, lacked friends, and did not want to live in the state.

       41.     As cover for its unlawful geographic restriction and lack of suitable in-network,

Utah facilities, SelectHealth fabricated additional denial rationales that ignored and perverted the

clinical evidence as well as the terms of Plaintiff’s Plan. For example, Dr. Scott Whittle, the

SelectHealth physician reviewer assigned to adjudicate the first level appeal and responsible for

issuing an October 20, 2017 adverse determination:

       1)     Incompetently disregarded the role of Plaintiff’s treatment resistance and
       challenges in establishing an effective therapeutic alliance due to her extensive
       traumas;

       2)      Concocted criteria requiring “significant change” in Plaintiff’s condition
       as a predicate for continued coverage of severe mental illness, despite:

               a) “Significant change” not being required by Plaintiff’s Plan or generally
               accepted standards of medical practice (applicable to Plaintiff’s mental
               health treatment);

               b) Generally accepted standards of medical practice not authorizing
               residential discharge (let alone to a lower level of care) in the absence of
               improvement and in the presence of serious suicide risk.


                                                 17
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 18 of 31




               c) Center for Change, a residential treatment facility for primary eating
               disorders, certainly not being expected to bring about “significant change”
               in Plaintiff’s conditions since she could not even admit there.

       42.     Effectively, SelectHealth posited that unless Plaintiff returned to Utah to be near

her suicide triggers and receive treatment from a residential treatment facility targeting primary

eating disorders, which she did not have, her medically necessary residential treatment would not

be covered.

       43.     To cap its bad faith, SelectHealth failed to comply with 29 C.F.R.

§2560.503(j)(5)(i), which required it to explain or (at least) identify the specific rule, guideline,

protocol, or other similar internal criterion on which it relied in making the adverse

determination. SelectHealth also falsified the Plan’s claims review procedures, which only

require one mandatory review prior to administrative exhaustion. In its October 20, 2017 letter,

SelectHealth stated:

       If you feel this matter requires further consideration, the Plan allows you to
       request a second review of the appeal. This request must be made in writing to
       SelectHealth Appeals within 60 days from the date of this letter. This second
       level mandatory review is required by the Plan before you may pursue
       judicial review under Section 502(a) of the Employee Retirement Income
       Security Act, as applicable. (Emphasis added.)

       44.     On or about December 5, 2017, Plaintiff submitted to SelectHealth’s “mandatory”

second level review. As part of Plaintiff’s appeal, Plaintiff’s psychotherapist at Austen Riggs

refuted Dr. Whittle’s mischaracterizations in great detail and explained that, pursuant to

generally accepted standards of mental health practice articulated by the Level of Care

Utilization System (“LOCUS”), a patient placement tool developed by the American Association

of Community Psychiatrists, validated by field testing, and used extensively in 26 states and



                                                 18
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 19 of 31




internationally, Plaintiff clearly satisfied criteria for moderate intensity long-term residential

treatment. The LOCUS states that “moderate intensity long term residential treatment programs”

offered at Austen Riggs should have the “capacity to treat persons who are suffering from long

term and persistent disabilities that require extended rehabilitation and skill building in

order to develop capacity for community living . . . These facilities will provide intensive

treatment as described for all Level 5 programs and the length of stay will vary from two

months to a year.” (Emphasis added.)

       45.     The Plan, in the Health Insurance Handbook, consistent with mirroring terms at

29 C.F.R. §2560.503-1(h)(3)(ii),(iii), and (v), promises that:

       During an Appeal process, no deference will be afforded to the Adverse Benefit
       Determination, and decisions will be made by fiduciaries who did not make the
       Adverse Benefit Determination and who do not report to anyone who did. If the
       Adverse Benefit Determination was based on medical judgment, including
       determinations that Services are Experimental and/or Investigational or not
       Medically Necessary, the fiduciaries during any Appeal will consult with a
       medical professional with appropriate training and experience in the
       appropriate field of medicine and who was neither consulted in connection
       with the Adverse Benefit Determination nor is the subordinate of such an
       individual. (Emphasis added.)

       46.     Nonetheless, Plaintiff’s second level appeal was adjudicated on February 28, 2018

by a kangaroo panel comprised of: Sonja Nielson, a layperson; Darren Hansen, a product

development specialist; Michael Eaton, a pharmacist, and Catherine Burton, a family medicine

specialist. None of these individuals were board-certified psychiatrists, and it is clear from the

February 28, 2018 appeals committee transcript that no consultation occurred between them and

anyone other than Dr. Whittle, who single-handedly issued the October 20, 2017 adverse benefit

determination regarding Plaintiff’s first-level appeal. In fact, over the objections of Plaintiff’s

treatment team, Dr. Whittle ran the February 28, 2018 appeals committee meeting, in which he


                                                 19
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 20 of 31




conceded that residential treatment was medically necessary and that Plaintiff’s “[first level]

appeal has been denied not because of level of care, but that we generally won’t do business

with residential care geographically outside of their community and support system.” Not

only did Dr. Whittle concede the medical necessity of Plaintiff’s residential mental health

treatment, and not only did he unabashedly trumpet SelectHealth’s             unlawful geographic

restriction, but unbelievably, he also asserted that SelectHealth’s coverage determination was

based on an “expectation that this will get better in a short to medium time frame,” as if such a

clinically-bereft provision even appeared in Plaintiff’s Plan or in generally accepted standards of

medical practice (applicable to residential treatment for Plaintiff’s severe mental illnesses which,

by definition, are pervasive and therefore slow to clinically respond, especially in the presence of

treatment-undermining environmental factors). Even more egregious was Dr. Whittle’s inquiry

as to why liability for Plaintiff’s treatment shouldn’t be relegated to “disability coverage” by the

taxpayers, as if Plaintiff’s Plan didn’t actually cover severe and persistent mental illnesses. Dr.

Whittle’s self-serving commentary exposed the sad truth that, with respect to severe mental

illnesses, Intermountain Healthcare and SelectHealth simply aren’t willing to fund the “most

appropriate” care required by Plaintiff’s Plan.

       47.     Following the kangaroo appeal panel’s review, on March 9, 2018, SelectHealth

issued Plaintiff a “final internal adverse benefit determination” acknowledging her right to

“pursue judicial review under Section 502(a) of the Employee Retirement Income Security Act.”

As with its first level appeal adverse benefit determination, SelectHealth failed to comply with

29 C.F.R. §2560.503(j)(5)(i) by not explaining or (at least) identifying any specific rule,

guideline, or protocol on which it relied. Moreover, SelectHealth nonsensically:



                                                  20
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 21 of 31




       a) decried the lack of a discharge plan for Plaintiff, despite one plainly appearing
       in her medical record and despite Plaintiff’s actual August 9, 2017 discharge to an
       even higher level of (hospital) care, which SelectHealth approved;

       b) perversely blamed Plaintiff for “no indication of goals or progress towards
       goals except to address persistent [suicidal ideations],” as if preventing the loss of
       life was not critical in its own right, and as if SelectHealth did not possess ample
       evidence of additional treatment goals. (i.e., April 18, 2017 Problem and Goal
       Sheet).

       c) grafted a new requirement for “evidence of recovery,” despite:

               (1) “recovery” from severe mental illness being a life-long-process;
               (2) Plaintiff having been actively engaged in her treatment, which resulted
               in a period of expectable decompensation due to the processing of long-
               suppressed trauma; and
               (3) SelectHealth’s identified in-network facility, Center for Change,
               certainly not being able to bring about recovery for Plaintiff since she
               could not be admitted there in the first instance.

   IV. Plaintiff’s Administrative Appeals re: Second Admission to Austen Riggs

       48.     On or about March 16, 2018, Plaintiff and Austen Riggs submitted a timely

appeal of SelectHealth’s September 18 and 22, 2017 preauthorization denials (for the September

13, 2017 through April 27, 2018 admission) in which, for the first time, SelectHealth identified

that its unlawful geographic restriction was rooted in Medical Policy 475. In her appeal, Plaintiff

explained that even her Utah-based psychiatrist agreed that local treatment options were

unsuitable for her. Plaintiff’s psychotherapist at Austen Riggs was equally clear:

       As stated in my other appeals letters based on a prior admission, the two
       residential treatment centers in Utah that you recommend simply do not provide
       the type of care that [Plaintiff] needs. Realizing that this is inordinately repetitive:
       The Center for Change indicates that they are a residential treatment facility for
       eating disorders, and this is not [Plaintiff’s] diagnosis. New Roads [Behavioral
       Health] seems to be geared to young adults and either substance abuse or
       borderline personality disorder again, not the diagnoses of [Plaintiff]. Despite our
       attempts to be clear about why neither option is appropriate, your reviewers
       continue to recommend them as adequate and appropriate treatment for her
       difficulty.


                                                 21
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 22 of 31




        49.     In responding with an April 18, 2018 adverse benefit determination to Plaintiff’s

first level appeal, SelectHealth spoke from both sides of its mouth. First, SelectHealth callously

insisted that Center for Change and New Roads Behavioral Health were clinically appropriate

local residential mental health treatment options for Plaintiff and that any assertion to the

contrary was nothing more than “member statement and therapist statement.” Then, without

complying with 29 C.F.R. §2560.503(j)(5)(i) by not explaining or (at least) identifying any

specific rule, guideline, or protocol on which it relied, SelectHealth faithlessly asserted that

Plaintiff didn’t meet “criteria” for residential treatment at all.

        50.     Again, SelectHealth falsified the Plan’s claims review procedures, which only

require one mandatory review for preauthorization denials prior to administrative exhaustion. In

its April 18, 2018 letter, SelectHealth stated:

        If you feel this matter requires further consideration, the Plan allows you to
        request a second review of the appeal. This request must be made in writing to
        SelectHealth Appeals within 60 days from the date of this letter. This second
        level mandatory review is required by the Plan before you may pursue
        judicial review under Section 502(a) of the Employee Retirement Income
        Security Act, as applicable. (Emphasis added.)

        51.     On June 14, 2018, Plaintiff submitted to SelectHealth’s “mandatory” second level

review. This time, Plaintiff’s voluminous appeal expressly put SelectHealth on notice of its Plan-

offending and discriminatory geographic treatment limitation (set by Medical Policy 475).

Additionally, Austen Riggs alerted SelectHealth to its flagrant misrepresentation of the two

publications it cited in support of Medical Policy 475’s geographic restriction on residential

mental health treatment:

        In support of this discriminatory provision, SelectHealth misleadingly cites to two
        publications in the “Key References” section of Medical Policy #475. The first


                                                   22
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 23 of 31




       misleadingly referenced study by Vandevooren, J. (2007) did not evaluate the
       relative superiority of local versus non-local residential treatment. The study did
       not even attempt to examine considerations for selecting local versus non-local
       residential treatment, nor did it examine any of a multitude of variables for
       selecting the most suitable treatment, local or not. Rather, based on a very small
       sample of only 25 individuals treated in community residential settings, the study
       concluded that these individuals did better after residential treatment than before,
       as measured by longer tenures in independent settings subsequent to treatment.
       This is a far cry from any endorsement to discard patient autonomy regarding
       provider selection in the name of local treatment. In fact, it is patient autonomy
       which drives patient-centered care10 and which correlates with positive treatment
       outcomes,11 such that it is simply absurd for SelectHealth to unilaterally impose
       such a coercive and clinically contraindicated policy on any mental health patients
       (let alone those with out-of-network coverage). Evidence-based, patient-centered
       treatment approaches that promote patient autonomy and provide for peer support,
       like the ones at Austen Riggs, are specifically endorsed by SAMHSA. In fact, the
       very SAMHSA publication – 2009 Guiding Principles and Elements of Recovery-
       Oriented Systems of Care – cited in Medical Policy #475, emphasizes that
       “recovery is self-directed and empowering” (page 1). Not only does SAMHSA
       highlight self-direction and that “recovery-oriented systems need to provide
       ‘genuine, free and independent choice’ among an array of treatment and
       recovery support options” (page 2), but nowhere does it even come close to
       recommending treatment of patients in clinically mismatched settings.
       10
          Dixon, L.,B,, Holoshitz, Y., & Nossel, I. (2016). Treatment engagement of
       individuals experiencing mental illness: review and update. World Psychiatry,
       15(1), 13-20.
       11
         Plakun, M., (Ed.) 2004. Treatment resistance and patient authority: The Austen
       Riggs Reader. New York, NY US: W.W. Norton & Co.

       52.    Plaintiff’s appeal also included written program descriptions from Center for

Change and New Roads Behavioral Health. The Center for Change FAQ, “Comprehensive

Treatment” program description retrieved from its website expressly stated that:

       Do I have to have an eating disorder to receive treatment at Center for
       Change?

       Yes, we are a specialized treatment center for eating disorders. While we treat
       co-occurring disorders such as depression, anxiety, OCD, bipolar and substance
       abuse, all patients in 24-hour care at the Center have a significant eating
       disorder.


                                               23
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 24 of 31




        (Emphasis added.)

Likewise, the published New Roads Behavioral Health program description confirmed its

unsuitability for Plaintiff, given that that its residential mental health treatment programs are

geared toward young adults (ages 17.5-27) with either substance use disorders and/or borderline

personality disorders.

        53.     Finally, Austen Riggs went through great lengths to explain that Plaintiff’s

residential mental health treatment was clearly consistent with generally accepted standards of

medical practice, as reflected by a detailed patient placement analysis under the LOCUS and by

prominent, peer-reviewed research (published in JAMA) supporting Plaintiff’s care.

        54.     On July 11, 2018, Plaintiff’s second level appeal was adjudicated by the same

kangaroo panel (that convened on February 28, 2018) comprised of: Sonja Nielson, a layperson;

Michael Eaton, a pharmacist, and Catherine Burton, a family medicine specialist. Although none

of these individuals was a board-certified psychiatrist, the panel failed to consult with any

psychiatric expert. Unsurprisingly, the wholly unqualified panel failed to respond to any of

Plaintiff’s arguments on appeal, ignored the clinical evidence with which it had been presented,

and simply copied its March 9, 2018 final adverse benefit determination (with respect to

Plaintiff’s initial admission to Austen Riggs) verbatim. In keeping with prior denials, it also

failed to explain or (at least) identify any specific rule, guideline, or protocol on which it relied in

issuing its final adverse determination.

        55.     On August 27, 2018, SelectHealth confirmed to Plaintiff’s counsel that

SelectHealth’s unqualified appeals panel consulted substance use disorder guidelines with




                                                  24
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 25 of 31




respect to Plaintiff’s second-level appeal, although Plaintiff had never been treated for nor

diagnosed with a substance use disorder.

   V. Plaintiff’s Requests for Protected Health Information

       56.    Consistent with her right under ERISA (at 29 U.S.C. § 1185(d), incorporating 42

U.S.C. § 300gg-19(a)(1)(C)) and its implementing regulation at 29 C.F.R. § 2560.503-

1(h)(2)(iii)) to access and review SelectHealth’s DRS (including SelectHealth’s case

management, utilization review, and appeals records), on April 17, 2018, Plaintiff executed a

SelectHealth Authorization to Release Health Information (“Authorization”) to her counsel. The

Authorization expressly indicated, “Pursuant to 45 CFR Part 164.524(c)(2)(ii), PHI is to be

emailed to mbendat@psych-appeal.com.”

       57.    On April 19, 2018, Plaintiff’s counsel emailed Plaintiff’s Authorization to

privacy@imail.org, the contact email address provided by SelectHealth. The imail.org domain is

registered to Intermountain Healthcare. The body of the email stated, “Pursuant to 45 CFR Part

164.524(c)(2)(ii) and the attached authorization, please electronically transmit the entire

behavioral health Designated Record Set for [Plaintiff], to: mbendat@psych–appeal.com. Paper

records will not be accepted and will not serve to comply with HIPAA.”

       58.    Having not received confirmation of the April 19, 2018 request for SelectHealth’s

DRS, on May 11, 2018 Plaintiff’s counsel also forwarded the April 19, 2018 email (with

attachments) to appeals@imail.org, a contact email address also provided by SelectHealth.

       59.    On May 16, 2018, Plaintiff’s counsel emailed privacy@imail.org to advise that a

torn parcel with Plaintiff’s compromised, protected health information was received from




                                              25
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 26 of 31




SelectHealth. Plaintiff’s counsel reminded SelectHealth of its obligation to “immediately take all

remedial measures.”

       60.     On May 21, 2018, SelectHealth’s Privacy Coordinator, Brian Hall, emailed

Plaintiff’s counsel to inquire, “Do you have a name of someone who sent the paper records?”

       61.     On May 21, 2018, Plaintiff’s counsel responded by email to Mr. Hall, “It is

concerning that SelectHealth does not have privacy safeguards to track personnel access of

member records/PHI. Attached you will find a cover letter from Whitney G., Project Service

Specialist at SelectHealth, that was included in a torn parcel containing exposed PHI.” Mr. Hall

did not dispute Plaintiff’s counsel’s assertion.

       62.     Despite Mr. Hall’s promise to “investigat[e] how this error occurred,” Plaintiff

never received any notice from SelectHealth advising her of the privacy breach or any remedial

action it had taken.

       63.     On July 24, 2018, Plaintiff’s counsel emailed privacy@imail.org to request that

“SelectHealth supplement by EMAIL its production of [Plaintiff’s] behavioral health Designated

Record Set from May 18, 2018 through the present.”

       64.      Having not received confirmation of the July 24, 2018 request for SelectHealth’s

supplemented DRS, on August 6, 2018 Plaintiff’s counsel also forwarded the July 24, 2018

email (with attachments) to appeals@imail.org. The body of the email expressly requested that

SelectHealth transmit the supplemental data by EMAIL.

       65.     On August 7, 2018 at 10:21AM (Pacific Time), Brian Porter from the

SelectHealth Appeals Department left Plaintiff’s counsel a voice message that SelectHealth

intended to send Plaintiff’s records by mail.



                                                   26
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 27 of 31




        66.       On August 7, 2018, Plaintiff’s counsel left a voice message for Mr. Porter at

11:49AM (Pacific Time) and also emailed appeals@imail.org at 12:05PM (Pacific Time),

stressing that:

        Today, we received a message from Steve at the SelectHealth Appeals
        Department that SelectHealth intends to mail us a hardcopy of [Plaintiff’s] DRS.
        Please note that we have repeatedly requested EMAIL production of the DRS and
        that we do not consent to any hard copy production of the DRS.

        Pursuant to 45 C.F.R. Part 164.524(c)(2)(ii), “if the protected health information
        that is the subject of a request for access is maintained in one or more designated
        record sets electronically and if the individual requests an electronic copy of such
        information, the covered entity must provide the individual with access to the
        protected health information in the electronic form and format requested by
        the individual.” SelectHealth is welcome to produce the DRS in multiple emails,
        but any hard copy production will be deemed a violation of the HIPAA Privacy
        Rule and will not satisfy our request.

        67.       As confirmed by the United States Department of Health & Human Services in its

publication, “Individuals’ Right under HIPAA to Access their Health Information 45 CFR §

164.524,” appearing at:

https://www.hhs.gov/hipaa/for-professionals/privacy/guidance/access/index.html:

        Where an individual requests an electronic copy of PHI that a covered entity
        maintains electronically, the covered entity must provide the individual with
        access to the information in the requested electronic form and format, if it is
        readily producible in that form and format. When the PHI is not readily
        producible in the electronic form and format requested, then the covered entity
        must provide access to an agreed upon alternative readable electronic format.
        See 45 CFR 164.524(c)(2)(ii) . . . It is only if the individual declines to accept any
        of the electronic formats readily producible by the covered entity that the covered
        entity may satisfy the request for access by providing the individual with a
        readable hard copy of the PHI . . .

        Covered entities are responsible for breach notification for unsecured
        transmissions and may be liable for impermissible disclosures of PHI that
        occur in all contexts except when fulfilling an individual’s right of access under
        45 CFR 164.524 to receive his or her PHI or direct the PHI to a third party in an
        unsecure manner . . .


                                                 27
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 28 of 31




       If a covered entity discovers that the PHI was breached in transit to the designated
       third party, and the PHI was “unsecured PHI” as defined at 45 CFR 164.402, the
       covered entity generally is obligated to notify the individual and HHS of the
       breach and otherwise comply with the HIPAA Breach Notification Rule at 45
       CFR 164, Subpart D.

       (Emphasis added.)

       68.     Incredibly, despite Plaintiff’s repeated insistence on receiving her protected health

information by EMAIL (subject to encryption safeguards), SelectHealth intentionally defied its

mandate and written promises to maintain Plaintiff’s privacy and the security of her most

sensitive records.

       69.     On August 19, 2018, Plaintiff’s counsel emailed privacy@imail.org and

appeals@imail.org to advise that:

       SelectHealth has violated the HIPAA Privacy Rule by failing to comply with our
       attached request for ELECTRONIC production of [Plaintiff’s] complete
       behavioral health Designated Record Set.

       Last week, we received a torn parcel from SelectHealth containing [Plaintiff’s]
       unsecured, personally identifying health information. We expressly and
       repeatedly warned SelectHealth to NOT send paper records and that doing so
       would violate HIPAA. 45 CFR Part 164.524(c)(2)(ii) prohibits SelectHealth from
       sending paper records without our express permission. It specifically requires
       covered entities to transmit protected health information via electronic means
       when requested.

       SelectHealth is now liable for any breach of privacy to [Plaintiff] and must
       immediately take all remedial measures.

       70.     Nonsensically, on August 20, 2018 at 11:07AM (Pacific Time), Mr. Porter left a

message for Plaintiff’s counsel confirming that Plaintiff’s (unsecured) DRS was mailed by

SelectHealth on August 7, 2018.




                                                28
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 29 of 31




       71.     To date, SelectHealth has failed to notice Plaintiff of its privacy breach or advise

her of any remedial measures they have taken.

       72.     As a direct and proximate result of SelectHealth’s intentional privacy breaches,

Plaintiff has suffered and continues to suffer emotional distress.

                                FIRST CLAIM FOR RELIEF
                   (Claim for relief under ERISA, 29 U.S.C. § 1132(a)(1)(B))

       73.     Plaintiff incorporates by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

       74.     This claim is brought pursuant to 29 U.S.C. §1132(a)(1)(B).

       75.     SelectHealth wrongfully denied Plaintiff’s claims for medically necessary

residential mental health treatment at Austen Riggs based on an internally-developed, clinically

bereft, Plan-offending geographic restriction (described in SelectHealth Medical Policy 475) that

violated the express terms of Plaintiff’s Plan. Apart from violating the express terms of

Plaintiff’s Plan, SelectHealth’s geographic restriction also violated the Federal Parity Act,

incorporated into ERISA at 29 U.S.C. § 1185a (and implemented by 29 C.F.R. § 2590.712), due

to it being a treatment limitation imposed exclusively on (in- and out-of-network) inpatient

mental health benefits. No such geographic limitation is imposed by the Plan on (in- and out-of-

network) inpatient medical/surgical benefits, such as skilled nursing facilities.

       76.     SelectHealth also refused to allow Plaintiff to access her out-of-network benefits

and directed her to receive residential mental health treatment from clinically inappropriate, in-

network facilities that would not have admitted her. When pressed regarding the inadequacy of

its identified, in-network facilities, SelectHealth willfully ignored the evidence in its possession

and manufactured additional, pretextual denial rationales. SelectHealth’s wrongful denial of


                                                 29
     Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 30 of 31




Plaintiff’s claims was compounded by its repeated, materially prejudicial failures to provide

Plaintiff full and fair reviews, in violation of 29 U.S.C. § 1133 and 29 U.S.C. § 1185(d),

(incorporating 42 U.S.C. § 300gg-19(a)(2)(A) and 29 C.F.R. § 2560.503-1).

       77.     Plaintiff seeks the relief identified below to remedy this claim.

                              SECOND CLAIM FOR RELIEF
                  (Claim for relief under ERISA, 29 U.S.C. § 1132(a)(3)(A))

       78.     Plaintiff incorporates by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

       79.     This count is brought pursuant to ERISA, 29 U.S.C. § 1132(a)(3)(A), to enjoin

SelectHelath’s acts and practices which violate 29 U.S.C. § 1185(a), 29 U.S.C. § 1185(d), and 29

U.S.C. § 1133, as incorporated into the Plan and ERISA, as detailed herein. Plaintiff brings this

claim only to the extent that the Court finds that the injunctive relief sought is unavailable

pursuant to 29 U.S.C. § 1132(a)(1)(B).

                                   THIRD CLAIM FOR RELIEF
                      (Claim for relief under ERISA, 29 U.S.C. § 1132(a)(3)(B))

       80.     Plaintiff incorporates by reference the preceding paragraphs as though such

paragraphs were fully stated herein.

       81.     This count is brought pursuant to 29 U.S.C. § 1132(a)(3)(B), to obtain appropriate

equitable relief (i) to redress SelectHealth’s violations of 29 U.S.C. § 1185(a), 29 U.S.C. §

1185(d), and 29 U.S.C. § 1133, as incorporated into the Plan and ERISA, and/or (ii) to enforce

such provisions of ERISA or the Plan. Plaintiff brings this claim only to the extent that the Court

finds that the equitable relief sought is unavailable pursuant to 29 U.S.C. § 1132(a)(1)(B) or 29

U.S.C. § 1132(a)(3)(A).



                                                30
      Case 2:18-cv-00807-RJS-PMW Document 2 Filed 10/17/18 Page 31 of 31




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment in her favor against Defendants as follows:

          A.     Declaring that Defendants violated their legal obligations in the manner described

herein;

          B.     Ordering Defendants to pay all wrongfully denied claims (subject to the in-

network schedule of benefits), with interest;

          C.     Ordering Defendants to pay Plaintiff a surcharge for their intentional privacy

breaches of her protected health information requested pursuant to 29 U.S.C. § 1185(d) and 29

C.F.R. § 2560.503-1(h)(2)(iii);

          D.     Awarding Plaintiff all reasonable attorney’s fees, court costs, expert witness fees,

and other litigation expenses incurred in this action; and

          E.     Granting such other and further relief, such as the removal of Defendants as Plan

fiduciaries, as is just and proper in light of the evidence.

          Dated this the 17th day of October, 2018.

                                                STAVROS LAW P.C.

                                                s/ Austin B. Egan
                                                Austin B. Egan

                                                PSYCH-APPEAL, INC.

                                                s/ Meiram Bendat
                                                Meiram Bendat
                                                Pro Hac Vice Application Forthcoming

                                                Attorneys for the Plaintiff




                                                  31
